Citation Nr: 1244092	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-30 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, including as secondary to chronic sinusitis with a history of allergic rhinitis.

2.  Entitlement to service connection for lupus erythematous of the face.

3.  Entitlement to service connection for Lyme disease.

4.  Entitlement to service connection for depression.

5.  Entitlement to a higher initial rating for degenerative arthritis of the spine, evaluated as 10 percent disabling from September 15, 2004 to February 10, 2011 and as 20 percent disabling from February 11, 2011.

6.  Entitlement to an initial compensable rating for recurrent otitis externa-media.

7.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis with a history of allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1981 to October 2001.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in Washington, D.C., in June 2010.  

The Board remanded these claims to the RO for additional action in August 2010.  At the time, the appeal including a claim of entitlement to service connection for pseudofolliculitis.  While the appeal was in remand status, by rating decision dated May 2012, the RO granted this claim; it is thus no longer before the Board for appellate review. 

A review of the Virtual VA paperless claims processing system reveals no additional pertinent documents for consideration in support of the claims being decided.

The claims of entitlement to service connection for lupus erythematous of the face, Lyme disease and depression, entitlement to an initial compensable rating for recurrent otitis externa-media, and entitlement to an initial rating in excess of 10 percent for chronic sinusitis with a history of allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's bronchial asthma is related to his active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for bronchial asthma are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the Veteran VCAA notice on the claim being decided by letters dated October 2004, July 2008, September 2010, November 2010 and December 2011.  These letters satisfy the content requirements noted above.  The RO notified the Veteran of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates and identified the evidence it had requested and/or received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified their source, but that it was the Veteran's responsibility to ensure VA's receipt of this and any other pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent some of these notice letters after initially deciding the Veteran's claim; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in May 2012.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

The claims file consists of service treatment and personnel records and post-service VA and private treatment records.  Given comments the Veteran made during VA examinations, however, it is clear that there are pertinent records of treatment that are still outstanding.  The RO tried to secure and associate with the claims file these treatment records.  While the case was in Remand status, it sent the Veteran a letter asking for authorization to obtain such records.  


Analysis

The Veteran seeks a grant of service connection for bronchial asthma on either a direct basis, as related to his active service, or a secondary basis, as related to his service-connected sinusitis and allergic rhinitis.  The Veteran alleges that asthma initially manifested during service in 1995 and that he underwent treatment including bronchial inhalation on multiple occasions during service.  

The Veteran contends that he experiences bronchial asthma only when he is unsuccessful in managing his allergies so that this condition might be characterized as allergic asthma.  He further contends that he had no allergies prior to service and that he developed them seven years after entering service.  He believes that they might have developed due to his exposure to fibers and insulation while working in electrical systems.  The Veteran has submitted two favorable opinions, one from the individual who evaluated him in February 2011 and another from the individual who reviewed his claim in January 2012.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2012).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2012); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Post-service medical documents, including a report of a VA respiratory system examination conducted in February 2011 and a January 2012 written medical opinion, confirm that the Veteran has asthma, characterized as "of the cough variant" and as bronchial asthma.  The question is thus whether this condition, however characterized, is related to the Veteran's active service or service-connected sinusitis and rhinitis.  

The Veteran served on active duty for 20 years, from October 1981 to October 2001.  According to his service personnel records, he worked in electrical systems. 
His service treatment records indicate that in 1983, he received an extensive amount of treatment for upper respiratory complaints, including coughs and wheezing.  Medical professionals attributed these complaints to seasonal allergic rhinitis and sinusitis, for which the Veteran is service connected, and bronchitis and asthma, for which he is not service connected.  

According to a report of an examination conducted in July 1981, prior to the Veteran's entrance into service, he had never had asthma or any allergies.  Approximately three years later he began complaining of and receiving treatment for allergies.  Thereafter, on one occasion, a doctor diagnosed acute asthma and prescribed a bronchodilator inhaler, and on multiple other occasions, doctors diagnosed bronchitis and prescribed bronchodilator inhalers and a nebulizer.    

In January 1994, in lieu of the Veteran going before a Medical Evaluation Board, the service department conducted a record review of the asthma episode.  It determined that since the acute asthma episode, characterized as "URI associated bronchospasm", the Veteran had not had any objective evidence of asthma when evaluated for congestion.  

Two medical professionals have since indicated otherwise.  A February 2011 VA respiratory examiner noted that since discharge, the Veteran's asthma has presented during allergy season as a prolonged severe cough with dyspnea secondary to an upper respiratory infection or allergy; that these attacks recur between April and June; that they respond well to inhaled bronchodilators, and that they have improved since the Veteran has been receiving allergy shots and herbal treatments.  The examiner explained that chronic and recurrent inflammation of the upper airway in an atopic individual is a common precipant of adult-onset asthma and the Veteran's asthma is exacerbated by his service-connected allergic rhinitis and recurrent sinusitis.  

In January 2012, a VA Pulmonary and Critical Care Medicine Specialist confirmed that during military service, the Veteran developed bronchial disturbances secondary to allergies.  She noted that once the allergies became better controlled, the Veteran experienced reduced episodes of bronchitis.  She indicated that this suggests that the upper airway allergy and sinusitis were significant factors for triggering the Veteran's asthmatic bronchitis.  She concluded that it is more likely than not that the bronchial asthma was aggravated by the service-connected sinusitis and allergic rhinitis.  

Both medical professionals agree that the service-connected sinusitis and allergic rhinitis caused the bronchial asthma to develop or worsen. These opinions are probative because they are based on an accurate reading of the evidence and are fully explained.  Both being focused on the relationship between the service-connected disabilities and the asthma, neither medical professional contemplated whether the asthma is directly related to the Veteran's active service.  During service, a doctor characterized the asthma as acute.  However, since then, it has become clear that the disorder is chronic, although generally manifesting two or three times a year during allergy season.  

A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the benefit-of-the-doubt rule is not for application.  Rather, the evidence establishes that bronchial asthma was incurred during active service.   

As noted, the Veteran's asthma is chronic and related to military service, but manifests several times per year. Given this factor, the assignment of a disability rating is to be considered separately from the matter of entitlement to service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).  Therefore, the RO will later determine in the first instance an appropriate disability rating to assign the Veteran's bronchial asthma.  


ORDER

Service connection for bronchial asthma is granted.  


REMAND

Prior to adjudicating the claims of entitlement to service connection for lupus erythematous of the face, Lyme disease and depression and entitlement to higher initial ratings for degenerative arthritis of the spine, recurrent otitis externa-media, and chronic sinusitis with a history of allergic rhinitis, additional development is necessary.  38 C.F.R. § 19.9 (2012).

By Remand dated August 2010, the Board instructed the RO/AMC to afford the Veteran examinations.  In part, the examiners evaluating the Veteran were to determine whether the Veteran had lupus; Lyme disease; depression or other mental disorder and if so whether the mental disorder was etiologically related to his active service, including in-service fatigue, or his service-connected disabilities; whether he had additional functional loss during flare-ups of low back symptoms; whether he had scaling, swelling or drainage due to his service-connected otitis; and how frequently and to what degree he experienced episodes of sinusitis.

With regard to all claimed disabilities other than lupus and Lyme disease, the RO complied by affording the Veteran examinations.  During these examinations, however, the examiners did not provide all information requested.  With regard to the etiology of the depression, the examiner indicated that she could not offer an opinion without resorting to mere speculation.  She then theorized that it was due to longstanding pain without clarifying whether the pain to which she was referring resulted from the Veteran's service-connected low back and/or right shoulder disability(ies).  

During the VA spine examination, the examiner did not inquire as to whether the Veteran had flare-ups of low back pain.  Such information is critical in this case as the Veteran has reported flare-ups during the course of this appeal, including during his first VA examination and hearing.  At present, there is no information of record for the Board to determine whether, during such flare-ups, he is additional limited with regard to lumbar spine motion.  

Similarly, during the VA examination of the Veteran's ears and sinuses, the examiner did not inquire as to whether the Veteran experienced swelling, scaling or drainage in his right ear and how frequently he experienced sinusitis.  To rate the otitis and sinusitis pursuant to the rating schedule, such information is needed.

A Board remand imposes upon VA a duty to ensure compliance with the terms of the remand.  When the RO/AMC fails to comply with the Board's directives, the Board must insure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, because the RO either failed to provide the Veteran an examination of the claimed disabilities, or provided an examination but the examiner did not elicit or furnish all requested information, additional examinations are necessary and an addendum must be obtained.   

This case is REMANDED to the RO/AMC for the following action:

1.  Return the claims file to the authoring VA examiner who evaluated the Veteran's mental health in February 2011 for an addendum, which answers the following questions WITH A COMPLETE EXPLANATION: 

a.  Is the chronic pain to which you related the Veteran's depression in your February 2011 written opinion due to the Veteran's service-connected low back and right shoulder disabilities?  

b.  Acknowledging your February 2011 comment that it would be impossible to offer an opinion as to whether sleep disturbances and fatigue caused the Veteran's depression, is there outstanding evidence that, if obtained, would allow you to offer such an opinion? 

2.  Afford the Veteran a VA immunological examination.  Advise the examiner that he or she must review all pertinent documents in the claims folder and confirm this review in the report of examination.  Advise the examiner that the Veteran is competent to describe the symptoms he is experiencing and that any medical opinion provided should contemplate the reported symptoms.  Also advise the examiner to perform all indicated studies necessary to support his opinions and then proceed with the instructions that follow.

a.  Determine whether the Veteran has rheumatoid arthritis, lupus and/or Lyme disease.

b.  If so, opine whether the disorder is related to the Veteran's active service, including the in-service diagnosis of Lyme disease.

3.  Afford the Veteran a VA spine examination.  Advise the examiner that he or she must review all pertinent documents in the claims folder and confirm this review in the report of examination.  Advise the examiner that the Veteran is competent to describe the symptoms he is experiencing and to report whether and how frequently these symptoms flare up and that any medical opinion provided should contemplate the reported symptoms and flare-ups.  

a.  Ask the Veteran whether, since he filed his claim, he has been having flare-ups of low back symptoms;  

b.  If so, ask the Veteran to describe the extent to which he is additionally limited, including with regard to motion, during such flare-ups;

c.  Based on the Veteran's reported history and covering the entire appeal period (since 2004), describe, in degrees, the extent to which the Veteran is additionally limited in range of motion of the lumbar spine during flare-ups.

4.  Afford the Veteran a VA examination of the Veteran's ears and sinuses.  Advise the examiner that he or she must review all pertinent documents in the claims folder and confirm this review in the report of examination.  Advise the examiner that the Veteran is competent to describe the symptoms he is experiencing and to report whether and how frequently these symptoms manifest and that any medical opinion provided should contemplate the reported history.  

a.  Ask the Veteran whether, since he filed his claim, he has been having swelling, dryness, scaling or discharge in his ear and/or his ears have itched.  

b.  Ask the Veteran whether, since he filed his claim, his ear disability has required treatment and, if so, ask him to describe the nature and frequency thereof;  

c.  Ask the Veteran whether, since he filed his claim, he has experienced incapacitating episodes of sinusitis and, if so, how frequently on a yearly basis;

d.  Ask the Veteran to describe the type of treatment his sinusitis has necessitated since he filed his claim, including, if appropriate, antibiotics and to indicate how long in terms of weeks such treatment was rendered.

The examiner is advised that the courts of appellate jurisdiction (i.e., those hat review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence. The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record. The courts have generally focused on the following questions:
Whether the examiner showed a knowledge of the claimant's correct medical history;
Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;
Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;
Whether the examiner responded to the Board or the RO's inquiry;
Whether the examiner cited to, and discussed other medical opinions of record;
Whether the examiner discussed, as opposed to merely cited, his or her own expertise; specializations if any, and clinical experience. 

5.  REVIEW THE EXAMINATION REPORTS AND ADDENDUM TO ENSURE THAT THEY COMPLY WITH THE REMAND DIRECTIVES.  IF THEY DO NOT RESPOND TO THE BOARD'S INQUIRY AND ARE NOT FULLY EXPLAINED, RETURN THEM TO THE EXAMINER FOR CORRECTIVE ACTION. 

6.  Readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, furnish the Veteran and his representative a supplemental statement of the case.  

7.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


